Citation Nr: 1613945	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  14-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's husband


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1983 to February 1986.

This matter is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015, the Veteran and her husband, R.H., testified at a Travel Board before the undersigned Veterans Law Judge sitting at the RO in Montgomery, Alabama. A transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims she has sleep apnea and depression due to service. The Board remands both issues for further development.

I. Sleep Apnea

Pertaining to the issue of sleep apnea, at the October 2015 hearing, the Veteran asserted that since service, she has been snoring very loudly, has not been sleeping through the night, and has been experiencing fatigue. The Veteran further testified that she had symptoms in service, to include snoring and fatigue, with her fatigue causing her to feel sick and not be able to function. As a result, the Veteran states that while in service, she went to the medic twice, was given an IV, and was allowed to remain on base. 

At the October 2015 hearing, the Veteran's husband, R.H., also testified to the Veteran's sleep apnea. He asserted that her snoring is loud and that it started when she was in the Navy. R.H. also submitted statements in January 2011 and February 2011, in which he describes the Veteran's many years of sleep apnea, to include her loud snoring.

However, after reviewing the evidence of record, the Board has determined that the claim must be remanded for further development. VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

In this case, the Veteran has not been afforded a VA examination for her sleep apnea. Private medical record indicates that in December 2010, Dr. R.C.C., M.D, conducted a sleep study, and diagnosed the Veteran with obstructive sleep apnea. Furthermore, treatment records from March 2012 to June 2013 have been associated with the claims file and show a diagnosis and treatment for sleep apnea, to include use of the CPAP. As there is testimony of in-service occurrence, a current disability, and a potential link between the two, examination is required. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79. Given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the etiology of any current sleep apnea. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).
II. Depression

Turning to the issue of depression, the Veteran asserts that her depression began in service as a result of military sexual trauma and miscarriage. At the October 2015 hearing, the Veteran testified that in 1986 she was onboard the USS Holland in Charleston, South Carolina, when a male from her ship gave her some wine. She explained that she did not remember anything after that, did not remember getting back to the ship, and only remembers waking up in a dark place on the ship afterwards. The Veteran further explained that she later became pregnant and took a flight home, during which she went into labor and miscarried the baby. 

In a statement dated February 2011 and in a notice of disagreement dated July 20ll, the Veteran explained that she was discovered to have fibroid tumors and that she was sent home. She asserts that she was put on a cargo plane and that she was never informed by medical staff that the baby may have been endangered by the flight. After the miscarriage, she was discharged and never returned to the ship. She therefore states that she never received an exit examination. The Veteran notes that after this event she began to experience depression. Since service, the Veteran has been treated at the VA and by her regular doctor, and has been prescribed Paxil and Effexor.

At the October 2015 hearing, the Veteran's husband, R.H., testified to the Veteran's depression. He noted that it was after her service, and specifically after the miscarriage, that the Veteran began to experience depression. Also in statements dated January 2011 and February 2011, R.H. stated that he has witnessed the Veteran's depression for years and that the depression began after her 1986 miscarriage. 

Furthermore, a statement by C.M., M.A., a psychological associate, dated July 2011, states that he has known the Veteran for approximately 6 years, and that he has observed her suffering from significant depression. He notes that the Veteran's mood and functioning is impacted specifically when discussing her miscarriages.

Service treatment records note the Veteran's miscarriage. Private treatment records from Brookwood Medical Center indicate a second miscarriage in October 1987. VA treatment records from March 2012 to June 2013 show treatment for depression and include a history of her miscarriage and military sexual trauma. Additionally, a letter from Dr. B.T., from the Birmingham VA Medical Center, states that she has been treating the Veteran for various psychological disabilities, to include major depressive disorder. Dr. B.T. noted the Veteran's miscarriage, military sexual trauma, and discharge from service. 

Despite the above mentioned evidence of record, the Board remands this issue for further development. First, the Veteran's military personnel records have not been associated with the claims file. Because such records may include evidence pertinent to this claim, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Second, the Board finds it necessary to obtain outstanding medical treatment records. At the October 2015 hearing, the Veteran explained that she was seeing her regular doctor before going to the VA for her depression, and that her regular doctor prescribed her Paxil and Effexor. However, the record does not contain private treatment records of such nature.

Last, the Board remands this issue for a VA examination to address a nexus between a current disability and the Veteran's service. Again, the Board notes that VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. See McLendon, 20 Vet. App. 79 (discussing circumstances under which a VA examination is required, to include: (1) evidence of a current disability; (2) evidence of an event, injury, or disease in service; (3) indication that the current disability may be associated with service; (4) and insufficient medical evidence to make a decision). Here, the Veteran has not been afforded a VA examination for her depression, to include as due to military sexual trauma. As there is evidence of current depression, testimony of an in-service occurrence, and a potential link between the two, examination is required. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79. Given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the etiology of any current depression or any current psychiatric disorder. See Colvin, 1 Vet. App. 171 (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain the Veteran's military personnel file and associate it with the claims file. All requests and responses, positive and negative, must be documented in the claims file.

2. Ask the Veteran to identify any relevant private treatment records and request that the Veteran submit or authorize for release such private treatment records. See October 2015 hearing transcript (the Veteran's testimony that she saw a regular doctor for depression before going to the VA). Then, make appropriate efforts to obtain any records so authorized for release. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

3. Associate with the claims file any updated VA treatment records, should they exist. Ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

4. Following completion of the above directives, review the claims file to ensure compliance. 

5. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's sleep apnea. 

The electronic claims file, to include the Veteran's service treatment records, lay statements and testimonies, and treatment records, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea is related to her active duty service.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's testimony. The examiner should view the Veteran as a reliable historian as to her service and his report of her activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's depression, or any current psychiatric disorder. 

The electronic claims file, to include the Veteran's service treatment records, lay statements and testimonies, and treatment records, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's depression or any current psychiatric disorder is related to her active duty service, to include as due to any military sexual trauma.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.


In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's testimony. The examiner should view the Veteran as a reliable historian as to her service and his report of her activities in service. See Jandreau, 492 F.3d at 1377.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones, 23 Vet. App. 382.

7. Ensure that the examination reports are adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




